Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 03/19/2020, assigned serial 16/824,579 and titled “Control Apparatus, Control Method, and Storage Medium Storing Program.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 04/19/2022 have been fully considered and persuasive.  The previous 35 U.S.C. 101 rejection has been withdrawn.
After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art of record.  None of the prior art is deemed strong to make the application unpatentable.
The prior art closest to the subject matter of the claimed invention is the US patent application publication No. US 2018/0164108 A1 (Rahal-Arabi reference) which discloses a navigation routing system that is configured to provide a navigation route based on the stress information about the driver and the passengers.  Rahal-Arabi also teaches “determining the high safety and/or low stress navigation route based on the stress levels of particular drivers and/or types of passengers.  However, Rahal-Arabi is not quite teaching or even suggesting the features of “acquiring a recognition result relating to a passenger of a vehicle; estimating a purpose of using an in-vehicle space based on the recognition result acquired when the passenger has boarded the vehicle; generating a travel route of the vehicle based on the estimated purpose of using the in-vehicle space; acquiring information relating to a surrounding environment of the vehicle; and after travel of the vehicle is started based on the generated travel route of the vehicle, performing vehicle control based on the acquired recognition result and the acquired information relating to the surrounding environment; and controlling an environment inside of the vehicle and changing the generated travel route of the vehicle.”  Neither Rahal-Arabi reference alone nor in combination with other references discloses or even suggests the features as claimed, either.
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667